     Case 2:19-cv-00749-APG-EJY Document 30 Filed 08/20/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4    REGINALD C. HOWARD,                                      Case No. 2:19-cv-00749-APG-EJY
 5                  Plaintiff,
                                                                           ORDER
 6                  v.
 7    STEVEN D. GRIERSON, et al.,
 8                  Defendants.
 9
10          On June 18, 2021, the Court entered an Order granting Plaintiff’s Motion Requesting the

11   Issuance of Summons for all Unserved Defendants. ECF No. 25. In that Order, the Court stated that

12   the May 19, 2021 submission by the Attorney General, filed under seal, providing P.O. Box

13   addresses for D. Willet and J. Lewis at Nevada Department of Correction locations, made no sense.

14   Individuals cannot be served at P.O. Boxes, and the Attorney General did not explain why it could

15   not accept service on behalf of these named defendants.

16          The Court thereafter ordered:

17          [T]he Attorney General must, within[] seven (7) days of the date of this Order, file
            with the Court a document that either (i) confirms the employment of Willet and
18          Lewis by NDOC and accepts service therefor or explains why service cannot be
            accepted for these current employees, or (2) provides last known addresses for
19          Willet and Lewis. If last known addresses are provided, the document shall be filed
            under seal.
20
            IT IS FURTHER ORDERED that, as stated in the Court April 28, 2021 Order, if
21          the last known address of the defendant(s) is a post office box, the Attorney
            General’s Office shall attempt to obtain and provide the last known physical
22          address(es).
23   ECF No. 25 at 2. The Attorney General never responded to the Court’s Order.

24          Accordingly, IT IS HEREBY ORDERED that the Assistant Attorney General assigned to

25   this case MUST, NO LATER THAN AUGUST 27, 2021, confirm whether Defendants Willet

26   and Lewis are employed by the Nevada Department of Corrections and, if so, explain why the

27   Attorney General cannot accept service on behalf of these Defendants or provide the last and

28
     Case 2:19-cv-00749-APG-EJY Document 30 Filed 08/20/21 Page 2 of 2




 1   best known addresses for each of these individuals, other than at a P.O. Box, under seal.

 2   Failure to comply with this Order shall result in an Order to Show Cause why the Attorney

 3   General should not be held in contempt of court.

 4         DATED this 20th day of August, 2021.

 5

 6

 7                                            ELAYNA J. YOUCHAH
                                              UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                             Page 2 of 2
